Citation Nr: 1532443	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-04 276	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression and psychotic disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to January 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO granted service connection and assigned an initial 50 percent disability rating for the Veteran's PTSD, effective December 10, 2008 (the date of the claim).  In July 2009, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

In his January 2010 substantive appeal, the Veteran indicated his desire for a Board hearing, and such hearing was scheduled for July 2015.  However, as noted below, the Veteran indicated that he wished to withdraw his appeal, and, thus, the hearing was cancelled.  

In June 2014, the RO assigned a higher, 70 percent initial disability rating for the Veteran's PTSD, also effective December 10, 2008.  However, because a higher rating is assignable, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

In a June 2015 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the claim pending on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Board received a statement from the Veteran in June 2015, indicating that he was happy with his current disability rating and that he wished to withdraw his appeal with respect to "all issues."  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


